STROTHER, J., pro tem.
The facts in the above-entitled eases were in all essential elements the same as.in the case of Helen L. Brengle et al. v. Robert I. Steen et al. (Civ. No. 5636), 206 Cal. 377, this day decided by this court. A non-suit was granted as to the defendant Southern California Gas Company, but the case against.Steen went to the jury, which returned a verdict in his favor. For the reasons stated in the case above referred to, the judgment of non-suit in favor of the Southern California Gas Company is reversed and the judgment in favor of defendant Steen is affirmed.
Tyler, P. J., and Cashin, J., concurred.